 

 

 

 

FILED
April 2, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT 2P4
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA SE
UNITED STATES OF AMERICA, )
) Case No. 2:18-cr-00246-TLN
Plaintiff, )
Vv. )
) ORDER FOR RELEASE OF
ERIKA LOUISE SCHMID, ) PERSON IN CUSTODY
Defendant. )
)

 

TO: UNITED STATES MARSHAL:
~ This is to authorize and direct you to release, ERIKA LOUISE SCHMID, Case No. 2:18-cr-
00246-TLN from custody subject to the conditions contained in the attached “Notice to Defendant
Being Released” and for the following reasons:
_X___— Release on Pretrial Services supervision
Bail Posted in the Sum of: $
Co-Signed Unsecured Appearance Bond
Secured Appearance Bond
_X_ (Other) Conditions as stated on the record.
_X_ (Other) The Defendant is ordered to meet with the Pretrial Services Officer at 10:00 a.m.

on 4/3/2020 in front of the United States Courthouse at 501 I St.. Sacramento, CA 95814.

 

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento, CA on _4/2/2020 — at__ 2:58 p.m.

oy LL LA bitonn

Edmund F. Brennan
United States Magistrate Judge

 

 
